Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/22/2021 has been entered. Claims 1-10 are pending and examining below. With regards to the language “coupled” of the 112b rejection, the language “coupled” has been discussed and addressed in the remarks, page 5 “coupled is …the connection may be integral”. Thus, the 112b is mooted. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  claim 1, line 9 “the bent portion parallel opposite surfaces” should read –the bent portion having parallel opposite surfaces--. Claim 10 has the same issue. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cothery (US 5784788).
Regarding claim 1, Cothery shows a coring knife apparatus (a tool 10, Figures 1-4, that has a blade 50 is able to use for coring a workpiece), wherein the coring knife apparatus comprises:
a handle (116, 32, 34,  Figure 2), the handle having a butt end (an end portion of the handle 116), a front end (32, 36), a top side, a bottom side, a left side, and a right side (since this handle is cylindrical shaped, it has top and bottom sides and two opposite sides as seen in Figure 2), the front end having a blade cavity (a slot, Figure 2 for mounting the blade 50) extending towards the butt end (Figures 1 and 3-4);
a shank (52, Figure 2) coupled to the handle, the shank being coupled within the blade cavity (Figure 2); and
a blade (a bent portion 54 and a main portion, Figure 2 below, these portions are protruded from the handle for cutting a sealant as seen in Figure 1 and see Applicant’s remarks, the language “coupled” is integrally coupled or connected) integrally coupled to the shank, 
the blade comprising a main portion (Figure 2 below) and a bent portion (54), the main portion being elongated and straight having planar parallel opposed surfaces (Figures 3-4), the bent portion having parallel opposed surfaces, 
the main portion being integrally coupled to the shank and extending from the front end parallel to a longitudinal axis of the handle (Figures 3-4), 
the bent portion lying in a plane perpendicular to the main portion (Figures 3-4), the blade having a right edge and a left edge tapering along the main portion and the 

    PNG
    media_image1.png
    577
    555
    media_image1.png
    Greyscale

Regarding claim 3, Cothery shows each of the right edge and the left edge having a dull portion (Figure 2 above, the insert portion 52 is not used to cut, it is considered a dull portion) adjacent the front end of the handle (Figure 2 above) and a sharp portion extending from the dull portion to the tip (Figure 2 above, the main and bent portion of the blade 50 is exposed from the handle and used to cut a sealant as seen in Figure 1, these portions should be sharped because they use to cut a sealant. See a blade in https://www.thefreedictionary.com/blade that is a flat cutting part of a sharpened weapon or tool).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (US 7596871) in view of Glodowski (US 7308763).
Regarding claim 1, Nilsson shows a coring knife apparatus (a cold knife 10, Figure 1, that has a blade 14 is able to use coring a workpiece), wherein the coring knife comprises:
a handle (12, Figure 1 reproduced herein below), the handle having a butt end, a front end, a top side, a bottom side, a left side, and a right side, the front end having a blade cavity (a slot 36, Figures 3-5) extending towards the butt end (Figures 3-5);

a blade (portions 14b are 14c, Figure 2 and see Applicant’s remarks, the language “coupled” is integrally coupled or connected) integrally coupled to the shank, the blade comprising a main portion (14b) and a bent portion (14c), the main portion being elongated and straight having planar parallel opposed surfaces (Figures 7A and 8A), the bent portion having opposed surfaces, 
the main portion being integrally coupled to the shank and extending from the front end parallel to a longitudinal axis of the handle (Figures 2 and 7-8), 
the bent portion lying in a plane perpendicular to the main portion (Figures 1, 7A, 8A), the blade having a right edge and a left edge tapering along the main portion and the bent portion to a meet at a tip (a tip of the portion 14c as seen in Figures 1-2; the left and right edges of the portions 14c and 14b are tapering to meet at the tip of the portion 14c as seen in Figure 1).

    PNG
    media_image2.png
    516
    722
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Nilsson to two parallel opposite surfaces and two tapering sides, as taught by Glodowski, since this is known for the same purpose of creating sharpened cutting edges and in order to ease the manufacturing process, since the blade can be start with a generic, flat sheet stock, and only have to shape the edges, and not have to shape the broader surfaces.
Regarding claim 2, the modified device of Nilsson shows each of the right edge and the left edge being sharpened (see Figure 4 of Glodowski).


    PNG
    media_image3.png
    593
    650
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1012
    892
    media_image4.png
    Greyscale


Regarding claim 8, the modified device of Nilsson shows the shank extending to proximal the butt end (Figures 7-8).
Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Glodowski and in view of Antoski (US 2251183).  
Regarding claim 5, Nilsson shows all of the limitations as stated in claim 1 above including the butt end being rounded (Figures 1-2), but Nilsson fails to show that the handle tapers wider from the front end to the butt end.
	However, Antoski shows a coring knife (Figures 1-4) comprising a blade (13) including a shank (rectangular upper portion 7) and a handle (10) including a cavity (slot for receiving the upper portion 7, Figure 4), wherein the handle tapers wider from a front end to a butt end (Figures 2 and 4 below).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle of Nilsson to taper wider from a front end to a butt end, as taught by Atonski, in order to enable a user to be comfortable and to firmly grip the handle when using the tool.


    PNG
    media_image5.png
    698
    409
    media_image5.png
    Greyscale

Regarding claim 6, the handle of Nilsson has been modified to taper wider from the front end to the butt end.  The width ratio appears to be roughly 1.5, but it cannot be determined accurately.
It would have been an obvious matter of design choice to make the handle of whatever form or shape was desired or expedient, including a shape that tapers wider from the front end to the butt end and a width of the butt end equal to 1.5 times a width of the front end, as set forth in claim 6, to enable a user to grip the handle when using the tool. Furthermore, the shape of the handle is merely a recognized equivalent way to 
Regarding claim 7, the handle of Nilsson has been modified to taper wider from the front end to the butt end, the modified knife of Nilsson shows a blade width of a shank end of the blade adjacent the front end being equal to a front width of the front end of the handle (See Figures 2 and 4 of Atonski, the shank end adjacent to the handle front end, where it receives the shank of blade 17, is same width with the handle front end).
Regarding claim 10, Nilsson’s knife has been modified to have  a shape of a handle of Antoski, thus, the modified knife now shows all of the limitations of claim 10 below, as stated in claims 1-8 above.
“A coring knife apparatus comprising:
a handle, the handle having a butt end, a front end, a top side, a bottom side, a left side, and a right side, the front end having a blade cavity extending to proximal the butt end (see the discussions in claims 1 and 8 above “the shank extending to proximal the butt end”), the handle tapering wider from the front end to the butt end, the butt end being rounded (see the discussion in claim 1 above), the butt end having a butt 
a shank coupled to the handle, the shank being coupled within the blade cavity to proximal the butt end (see the discussion in claims 1 and 8 above); and
a blade 
a blade width of a shank end of the blade adjacent the front end being equal to the front width of the front end (see the discussion in claim 7 above), the bent portion lying in a plane perpendicular to a plane of the main portion (see the discussion in claim 1 above), the blade having a right edge and a left edge tapering along the main portion and the bent portion to a meet at a tip (see the discussion in claim 1 above), each of the right edge and the left edge having a dull portion adjacent the front end of the handle (see the discussion in claim 3 above) and a sharp portion extending from the dull portion to the tip (see the discussion in claim 2 above), the dull portion occupying less than 25% of the main portion (see the discussion in claim 4 above).
However, Nilsson fails to show the main length of the main portion being equal to seven times a bent length of the bent portion.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a length of the main portion equal seven times a bent length of the bent portion because discovering an optimum value (7 times) would have been a mere design consideration based on sizes and shapes of workpieces (sealants) that an operator needs to server or remove any adhesive or bonding between the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cothery.
Regarding claim 9, Cothery shows all of the limitations as stated in claim 1 above including a main length of the main portion equal to a bent length of the bent portion (Figure 3 of Cothery), not seven times, as set forth in the claim.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a length of the main portion equal seven times a bent length of the bent portion because discovering an optimum value (7 times) would have been a mere design consideration based on sizes and shapes of workpieces (sealants) that an operator needs to server or remove any adhesive or bonding between the windshield. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the sizes and shapes of windshield portions that are needed to server or remove any adhesive or bonding therebetween.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new references in the rejections above.
If Applicant believes that the claimed invention’s coring knife apparatus different from the prior art’s coring knife apparatus or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3924327, US 7716841, US 7596871, US 6256889, US 5784788, US 5400510, and US 3448517 show right angle bent portions of blades.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                                         3/11/2021

/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724